Citation Nr: 1820869	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Whether a timely substantive appeal was submitted to perfect an appeal of a June 2012 rating decision that denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1151.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for the cause of the Veteran's death.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for DIC under 38 U.S.C. § 1151.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to July 1976.  He died in March 2011.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant testified before the undersigned Veterans Law Judge in a September 2017.  The Board remanded the appeal for additional development in September 2017.  This appeal has been advanced on the Board's docket pursuant to 38C.F.R. §20.900(c) (2017).  38U.S.C. § 7107(a)(2) (2012).  

FINDINGS OF FACT

1.  In a June 2012 rating decision, the RO denied the claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not file a timely notice of disagreement as to this determination. 

2.  Evidence received since the June 2012 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The June 2012 rating decision is final as to the denial of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a June 2012 rating decision denied entitlement to service connection for the cause of the Veteran's death, based on findings that the Veteran had not established service connection for any disabilities during his lifetime, and there was no evidence that the disabilities that were etiologically related to the cause of death were related to service.  See 38 C.F.R. § 3.312.  

The evidence considered at the time of the June 2012 rating decision included, in pertinent part, Houston, Texas VA Medical Center (VAMC) treatment records during the Veteran's hospitalization from January 28, 2011 through March 25, 2011 when he was discharged; his death certificate (listing the immediate cause of death as atherosclerotic cardiovascular disease, and significant conditions contributing to death but not resulting in the underlying cause as hypertension, diabetes mellitus, hyperlipidemia, and obesity); a June 2012 letter from the Deputy Chief of Staff from the Houston, Texas VAMC opining no negligence on the part of VA in caring for the Veteran; and lay statements from the appellant alleging negligence by VA staff.    

The appellant did not file a timely notice of disagreement as to the June 2012 denial of entitlement to service connection for the cause of the Veteran's death.  Moreover, as no new and material evidence was received with respect to that claim within the one year appeal period, the June 2012 rating decision is final as to that issue.  
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.1103.  

Evidence received since the June 2012 denial of service connection for the cause of the Veteran's death includes a July 2012 e-mail from the Deputy Chief of Staff of the Houston VAMC, which notes the appellant's contentions that the Veteran was not ready for discharge from the hospital and if he would have been kept in the hospital he would not have died.  The Deputy Chief of Staff noted that paramedics resuscitated him on March 26, 2011, but he refused to be taken to the hospital; that 911 was called on March 27, 2011, and he again refused to be taken to a hospital; and that  911 was also called on March 28, 2011, but he could not be resuscitated.  It was concluded that the Veteran refused recommended medical care that might have been able to detect and treat a condition which could have prevented his death, but that that ultimately this conclusion will never be known for sure.  This evidence is new, but not material to the claim of entitlement to service connection for the cause of the Veteran's death, as it does not etiologically link the Veteran's cause of death to service.

Also of record is a July 2017 Memorandum and Order from the United States District Court for the Southern District of Texas, which shows that the Court had no subject matter jurisdiction over the tort claim against the Houston, Texas VAMC as the son did not present his claim to VA prior to filing his tort lawsuit, and that the Court was time barred from considering the tort claim as it was filed outside the statute of limitations.  While these records are new, in that they were not considered in the prior denial, they are not material because they do not show evidence that the disabilities etiologically related to the cause of the Veteran's death were related to service.  

Regarding recent lay statements present no new argument for service connection for the cause of death, and are cumulative of statements previously considered.  Notably, the appellant presented no testimony on this issue.  In sum, the appellant has provided no new and material evidence showing that the disabilities etiologically related to the cause of the Veteran's death were related to service.  As the evidence submitted since the prior final denial does not relate to the bases of the prior final denial, the requirements of 38 C.F.R. § 3.156(a) are not met, and the previously denied claim of entitlement to service connection for the cause of the Veteran's death is not reopened.  Thus, the benefit sought on appeal is denied.  


ORDER

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  


REMAND

The appellant filed a timely notice of disagreement with respect to the denial of DIC under 38 U.S.C. § 1151 in June 2012, and the RO issued a SOC on that issue on April 26, 2013.  On August 7, 2013, the appellant submitted a VA Form 9 regarding the denial of DIC under 38 U.S.C. § 1151.  On August 21, 2013, VA issued the appellant a letter informing her that her VA Form 9 was untimely and advising the she had one year to appeal this determination.  On September 9, 2013, the appellant submitted a VA Form 21-4138, referencing the August 21, 2013 letter.  She stated she was hospitalized when the substantive appeal was due, and she was ill before that period, and requested that VA "process her appeal."  Liberally construed, this statement amounts to a notice of disagreement with the determination that her VA Form 9 was untimely.  38 C.F.R. § 20.201 (2013).  Accordingly, remand is necessary for issuance of a SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, as this development is inextricably intertwined with the petition to reopen the claim of entitlement to DIC under 38 U.S.C. § 1151, action on that issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the issue of whether a timely substantive appeal was submitted to perfect an appeal of a June 2012 rating decision that denied entitlement to DIC under 38 U.S.C. § 1151. The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Then, after taking any additional development deemed necessary, readjudicate the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for DIC under 38 U.S.C. § 1151.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


